DETAILED ACTION
“Separator for a Food-Product Grinding Machine with Metering Auger”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Response to Amendment
	The amendments filed on January 4, 2021 have been entered. Claims 1-2, 5-7, 10-11, and 15-17 have been amended; claims 1-20 remain pending. 
Claim Objections
Claims 10 and 15 are objected to because of the following informalities:  
Grammar/Syntax--
In claim 10, line 4: “an inlet end, and an outlet end, and a sidewall” Examiner suggests “an inlet end, an outlet end, and a sidewall”
Antecedent Basis --
In claim 15, line 8: “an upstream surface” Examiner suggests “the upstream surface”

Claim Rejections - 35 USC § 112
	The rejections under 35 USC 112(b) set forth in the Final Office Action (mailed 10/16/2020) have been overcome by Applicant’s amendments to the claims (filed 01/04/2021). As such, the rejections under 35 USC 112(b) previously set forth are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lesar (US 5,289,979) in view of McFarland (US 3,739,994).
Regarding Claim 1:  
Lesar discloses: a metering auger assembly for a grinding machine (10; col. 1, ln. 11-15) in communication with a cylindrical separator chamber (152); the auger assembly comprising: 
the cylindrical separator chamber (152) having a sidewall including a plurality of apertures (156);
the separator chamber having an inlet end (leftmost end) and an outlet end (rightmost end), the inlet end configured to receive a mixture of soft material and hard 
a separator unit (166/168/170) disposed within the separator passage of the separator chamber (152; fig. 12-13);
a metering auger (186) connected to the separator unit (166/168/170; col. 14, ln. 43-47) and having a reduced diameter relative to the separator unit (166; as shown in fig. 12), the metering auger (186) having threads with a constant outer diameter, and the metering auger (186) configured to advance in the downstream direction, the hard material of the mixture of soft material and hard material (col. 14, ln. 47-51); and 
a metering cone (162/164) having an internal conical portion (annotated fig. 12) and a metering passageway (164) formed therein, the metering auger (186) in communication with the metering passageway (164: “discharge tube”), wherein a selected diameter of the metering auger (186) determines an amount of the hard material that is advanced in the downstream direction through the metering passageway (164) toward the discharge end (col. 3, ln. 15-24).
Lesar does not teach that the separator unit includes: a separator screw having a body portion and a distal end having conical nose portion that tapers in a downstream direction.
However, McFarland teaches: a similar separator assembly for a grinding machine (10; col. 1, ln. 16-20). The separator unit of McFarland includes: a separator screw (16) disposed within a cylindrical separator chamber (19, fig. 1) - the separator chamber has an inlet end (19a; fig. 2) and an outlet end (19c), the inlet end (19a) configured to receive a mixture of soft material and hard material from an upstream portion of the grinding head (11; col. 4, lines 26-29 & col. 5, lines 1-7) - with a sidewall 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the assembly of Lesar wherein the separation unit comprises a separator screw having a body portion and a conical nose portion that tapers in a downstream direction rather than the knife assembly (168/169/170) of Lesar. Both the knife assembly (Lesar: 168/169/170) and the separator screw (McFarland: 16/16d) perform the same function - the separation of soft material from hard material through the exertion of outward pressure on the material such that soft material passes through apertures in the cylindrical separator chamber and hard material is advanced in a downstream direction. Thus, the substitution of a separator screw in place of a knife assembly is considered to be simple substitution of one pressurizing/conveying component for another. Such substitution would be considered by one of ordinary skill in the art upon reviewing the disclosures of Lesar and McFarland. Regarding the limitation “the metering auger is connected to the conical nose portion of the separator screw” - this limitation would be met by the combination of Lesar and McFarland; connecting the conical nose portion of the separator screw to the metering auger is necessary to maintain simultaneous rotation of the food-product 
Regarding Claim 3:
Lesar in view of McFarland teaches the metering auger assembly of claim 1.
Lesar further teaches that the metering auger (186) is removeably coupled to the separator assembly (166/168/170; col. 14, ln. 43-47).
Examiner notes that when the separator assembly of Lesar is replaced by the separator screw of McFarland, one of ordinary skill in the art would consider connecting the components in a manner similar to that disclosed by Lesar.  
Regarding Claim 4:
Lesar in view of McFarland teaches the metering auger assembly of claim 1.
Lesar does not teach wherein the metering auger is permanently fixed to or integrally formed with the separator screw.
Lesar teaches that the metering auger (186) is removeably coupled to the separator assembly (166/168/170; col. 14, ln. 43-47).
McFarland discloses that the nose portion (16d) of the separator screw (16/16d, fig. 2) is permanently fixed to or integrally formed with the body portion of the separator screw (16; col. 5, lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the metering auger assembly of Lesar in view of McFarland wherein the metering auger is permanently fixed to or integrally formed with the separator screw. Examiner notes that the applicant has not positively recited any criticality to suggest that integrally forming/permanently fixing the metering auger and separating screw produces in an advantageous and unexpected 
Regarding Claim 5:
Lesar in view of McFarland teaches the metering auger assembly of claim 1.
Lesar further teaches wherein the metering auger (186, fig. 12) has a body portion (annotated) and a metering auger thread (annotated).
Regarding Claim 6:
Lesar in view of McFarland teaches the metering auger assembly of claim 5.
Lesar further teaches wherein the metering auger (186, fig. 12) has a first thread portion (annotated fig. 12: the portion located outside of the metering passageway) with a first pitch and a second thread portion (annotated fig. 12; the portion within the metering passageway) with a second pitch.
Regarding Claim 7:
Lesar in view of McFarland teaches the metering auger assembly of claim 6.
Lesar does not specify wherein the first pitch is different than the second pitch.
However, Lesar teaches that it is known to change the pitch of an auger - such as a metering auger - in order to maximize discharge of hard material and minimize discharge of soft material (col. 17, ln. 61-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the metering auger of Lesar 

    PNG
    media_image1.png
    566
    646
    media_image1.png
    Greyscale

Regarding Claim 10:  
Lesar discloses: a metering auger assembly for a grinding machine (10; col. 1, ln. 11-15) having a grinding head (10, fig. 1) defining an opening (30/32); 
a separator assembly (150; fig. 12) in communication with the grinding head (10), including: 
a cylindrical separator chamber (152) having an inlet end (leftmost end), an outlet end (rightmost end), and a sidewall that defines a constant diameter separator passage;

a separator unit (166/168/170) disposed within the separator passage of the separator chamber (152; fig. 12-13);
a metering auger (186) connected to the separator unit (166/168/170; col. 14, ln. 43-47) and having a reduced diameter relative to the separator unit (166; as shown in fig. 12), the metering auger (186) configured to advance in the downstream direction, the hard material of the mixture of soft material and hard material (col. 14, ln. 47-51); and 
a metering cone (162/164) having an internal conical portion (annotated fig. 12) and a metering passageway (164) formed therein, the metering auger (186) in communication with the metering passageway (164: “discharge tube”), wherein a selected diameter of the metering auger (186) determines an amount of the hard material that is advanced in the downstream direction through the metering passageway (164) toward the discharge end (col. 3, ln. 15-24).
Lesar does not teach that the separator unit includes: a separator screw having a body portion and a distal end having conical nose portion that tapers in a downstream direction.
However, McFarland teaches: a similar separator assembly for a grinding machine (10; col. 1, ln. 16-20). The separator unit of McFarland includes: a separator screw (16) disposed within a cylindrical separator chamber (19, fig. 1) - the separator chamber has an inlet end (19a; fig. 2) and an outlet end (19c), the inlet end (19a) configured to receive a mixture of soft material and hard material from an upstream 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the assembly of Lesar wherein the separation unit comprises a separator screw having a body portion and a conical nose portion that tapers in a downstream direction rather than the knife assembly (168/169/170) of Lesar. Both the knife assembly (Lesar: 168/169/170) and the separator screw (McFarland: 16/16d) perform the same function - the separation of soft material from hard material through the exertion of outward pressure on the material such that soft material passes through apertures in the cylindrical separator chamber and hard material is advanced in a downstream direction. Thus, the substitution of a separator screw in place of a knife assembly is considered to be simple substitution of one pressurizing/conveying component for another. Such substitution would be considered by one of ordinary skill in the art upon reviewing the disclosures of Lesar and McFarland. Regarding the limitation “the metering auger is connected to the conical nose portion of the separator screw” - this limitation would be met by the combination of Lesar and McFarland; connecting the conical nose portion of the separator screw to the 
Regarding Claim 12:
Lesar in view of McFarland teaches the metering auger assembly of claim 10.
Lesar further teaches that the metering auger (186) is removeably coupled to the separator assembly (166/168/170; col. 14, ln. 43-47).
Examiner notes that when the separator assembly of Lesar is replaced by the separator screw of McFarland, one of ordinary skill in the art would consider connecting the components in a manner similar to that disclosed by Lesar.  
Regarding Claim 13:
Lesar in view of McFarland teaches the metering auger assembly of claim 10.
Lesar does not teach wherein the metering auger is permanently fixed to or integrally formed with the separator screw.
Lesar teaches that the metering auger (186) is removeably coupled to the separator assembly (166/168/170; col. 14, ln. 43-47).
McFarland discloses that the nose portion (16d) of the separator screw (16/16d, fig. 2) is permanently fixed to or integrally formed with the body portion of the separator screw (16; col. 5, lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the metering auger assembly of Lesar in view of McFarland wherein the metering auger is permanently fixed to or integrally formed with the separator screw. Examiner notes that the applicant has not positively recited any criticality to suggest that integrally forming/permanently fixing the 
Regarding Claim 15:
Lesar discloses: a metering auger assembly for a grinding machine (10; col. 1, ln. 11-15) comprising: 
a0. the grinding machine (10) including: 
a1. a grinding head (10, fig. 1) defining an opening; 
a2. a rotatable food-product auger (14) contained within the grinding head (10); 
a3. an orifice plate (18) located within the opening of the grinding head (10), wherein the orifice plate (18) defines an upstream surface (leftmost surface In fig. 1) and a downstream surface (rightmost surface in fig. 1); 
a4. a knife blade assembly (16) rotatably and operatively coupled to the auger (14) at an upstream surface of the orifice plate (18); 
a5. the orifice place (18) including a plurality of outer grinding openings (30) extending between the upstream surface and the downstream surface for discharging soft material through the orifice plate (18) upon rotation of the rotatable food-product auger (14; co. 6, ln. 65-68); and 
a6. one or more collection passages (32) extending through the orifice 
b0. a separator assembly (150; fig. 12) located downstream of the orifice plate (18), wherein the separator assembly (150) includes: 
b1. an upstream inlet (72a/72c) that receives the mixture of soft material and hard material from the collection passages (32; col. 14, ln. 52-60); 
b2. a cylindrical separator chamber (152) having a sidewall that defines a constant diameter separator passage, wherein the separator passage receives the mixture of soft material and hard material from the upstream inlet (72a/72c; col. 14, ln. 53-57), and wherein the sidewall of the separator chamber includes a plurality of apertures (156); 
b3. a separator unit (166/168/170) within the separator passage of the separator chamber (152; fig. 12-13) operatively coupled to the rotatable food-product auger (14) and rotatable within the separator passage in response to rotation of the rotatable food-product auger (14; col. 14, ln. 36-42)
b4. wherein rotation of the separator assembly (166/168/170) causes separation of soft material from the mixture of soft material and hard material, and forces the soft material through the apertures (156) in the sidewall of the separator chamber (152; col. 14, ln. 36-42 & 61-62), and advances the hard material in direction toward a discharge end (rightmost end of the assembly in fig. 12; col. 15, ln. 2-6);
b5. a metering auger (186) connected to the separator unit (166/168/170; 
b6. a metering cone (162/164) having an internal conical portion (annotated fig. 12) and a metering passageway (164) formed therein, the metering auger (186) in communication with the metering passageway (164: “discharge tube”), wherein a selected diameter of the metering auger (186) determines an amount of the hard material that is advanced in the downstream direction through the metering passageway (164) toward the discharge end (col. 3, ln. 15-24).
Lesar does not teach that the separator unit includes: a separator screw having a conical nose portion that tapers in a downstream direction and having a major diameter and a minor diameter along a body portion thereof; and that the metering auger is connected to the conical nose portion of the separator screw. 
However, McFarland teaches: a similar separator assembly for a grinding machine (10; col. 1, ln. 16-20). The separator unit of McFarland includes: a separator screw (16) disposed within a cylindrical separator chamber (19, fig. 1) - the separator chamber has an inlet end (19a; fig. 2) and an outlet end (19c), the inlet end (19a) configured to receive a mixture of soft material and hard material from an upstream portion of the grinding head (11; col. 4, lines 26-29 & col. 5, lines 1-7) - with a sidewall that includes a plurality of apertures (22; col. 5, lines 1-13); the separator screw 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the assembly of Lesar wherein the separation unit comprises a separator screw having a conical nose portion that tapers in a downstream direction rather than the knife assembly (168/169/170) of Lesar. Both the knife assembly (Lesar: 168/169/170) and the separator screw (McFarland: 16/16d) perform the same function - the separation of soft material from hard material through the exertion of outward pressure on the material such that soft material passes through apertures in the cylindrical separator chamber and hard material is advanced in a downstream direction. Thus, the substitution of a separator screw in place of a knife assembly is considered to be simple substitution of one pressurizing/conveying component for another. Such substitution would be considered by one of ordinary skill in the art upon reviewing the disclosures of Lesar and McFarland. Regarding the limitation: “[the separator screw] has a major diameter and a minor diameter along a body portion thereof” - this limitation is met by the separator screw of McFarland - see fig. 2. Finally, regarding the limitation “the metering auger is connected to the conical nose portion of the separator screw” - this limitation would be met by the combination of Lesar and McFarland; connecting the conical nose portion of the separator screw to the metering 
Regarding Claim 17:
Lesar in view of McFarland teaches the metering auger assembly of claim 15.
Lesar further teaches that the metering auger (186) is removeably coupled to the separator assembly (166/168/170; col. 14, ln. 43-47).
Examiner notes that when the separator assembly of Lesar is replaced by the separator screw of McFarland, one of ordinary skill in the art would consider connecting the components in a manner similar to that disclosed by Lesar.  
Regarding Claim 18:
Lesar in view of McFarland teaches the metering auger assembly of claim 15.
Lesar does not teach wherein the metering auger is permanently fixed to or integrally formed with the separator screw.
Lesar teaches that the metering auger (186) is removeably coupled to the separator assembly (166/168/170; col. 14, ln. 43-47).
McFarland discloses that the nose portion (16d) of the separator screw (16/16d, fig. 2) is permanently fixed to or integrally formed with the body portion of the separator screw (16; col. 5, lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the metering auger assembly of Lesar in view of McFarland wherein the metering auger is permanently fixed to or integrally formed with the separator screw. Examiner notes that the applicant has not positively recited any criticality to suggest that integrally forming/permanently fixing the .

Claims 2, 8- 9, 11, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lesar (US 5,289,979) in view of McFarland (US 3,739,994) - as applied to independent claims: 1, 10, and 15, above - and in further view of Albrecht et al (US 7,744,025; hereafter Albrecht).
Regarding Claim 2:
Lesar in view of McFarland teaches the metering auger assembly of claim 1.
Lesar does not specify wherein the metering auger includes a metering nose portion having a plurality of radially extending grooves that facilitate grinding down or reducing in size, the hard material that is too large to pass through the metering passageway.
However, Albrecht discloses: a similar metering auger assembly for a grinding machine comprising: a metering auger (108, fig. 4) having threads with a constant outer diameter (as shown) and configured to advance in the downstream direction, the hard material of a mixture of soft material and hard material (col. 12, ln. 49-54); and a metering cone (90) having an internal conical portion with a metering passageway (106) formed therein; the metering auger (108) in communication with the metering portions of metering auger (108) between the flights (160)) to facilitate grinding down or reducing in size, the hard material (col. 12, ln. 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the metering auger and metering cone of Lesar such that the metering cone includes recesses or flutes that cooperate with the grooves formed between the threads of the metering auger. One of ordinary skill in the art would have been motivated to construct the metering cone in this manner in order to facilitate grinding down of hard material as it passes through the metering cone, as taught by Albrecht (col. 12, ln. 55-63). 
Regarding Claim 8.
Lesar in view of McFarland discloses the metering auger assembly of claim 1.
Lesar does not teach wherein the internal conical portion of the metering cone includes a plurality of radially directed recesses or flutes that facilitate grinding down or reducing in size, the hard material.
However, Albrecht discloses: a similar metering auger assembly for a grinding machine comprising: a metering auger (108, fig. 4) having threads with a constant outer diameter (as shown) and configured to advance in the downstream direction, the hard material of a mixture of soft material and hard material (col. 12, ln. 49-54); and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the metering auger and metering cone of Lesar such that the metering cone includes recesses or flutes that cooperate with the grooves formed between the threads of the metering auger. One of ordinary skill in the art would have been motivated to construct the metering cone in this manner in order to facilitate grinding down of hard material as it passes through the metering cone, as taught by Albrecht (col. 12, ln. 55-63). 
Regarding Claim 9.
Lesar in view of McFarland discloses the metering auger assembly of claim 1.
Lesar does not disclose wherein the metering passageway includes a spiral groove formed in an internal surface thereof.
However, Albrecht discloses: a similar metering auger assembly for a grinding machine comprising: a metering auger (108, fig. 4) having threads with a constant outer diameter (as shown) and configured to advance in the downstream direction, the hard material of a mixture of soft material and hard material (col. 12, ln. 49-54); and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the metering cone of Lesar wherein the metering passageway includes a spiral groove formed in an internal surface thereof. One of ordinary skill in the art would have been motivated to make this addition in order to provide highly restricted flow of material within the separator passage, thereby advancing hard material towards the outlet and pushing soft material in an upstream direction, as taught by Albrecht (col 12, ln. 42-54). 
Regarding Claim 11:
Lesar in view of McFarland teaches the metering auger assembly of claim 10.
Lesar does not specify wherein the metering auger includes a metering nose portion having a plurality of radially extending grooves that facilitate grinding down or reducing in size, the hard material that is too large to pass through the metering passageway.
However, Albrecht discloses: a similar metering auger assembly for a grinding machine comprising: a metering auger (108, fig. 4) having threads with a constant outer diameter (as shown) and configured to advance in the downstream direction, the hard portions of metering auger (108) between the flights (160)) to facilitate grinding down or reducing in size, the hard material (col. 12, ln. 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the metering auger and metering cone of Lesar such that the metering cone includes recesses or flutes that cooperate with the grooves formed between the threads of the metering auger. One of ordinary skill in the art would have been motivated to construct the metering cone in this manner in order to facilitate grinding down of hard material as it passes through the metering cone, as taught by Albrecht (col. 12, ln. 55-63). 
Regarding Claim 14:
Lesar in view of McFarland teaches the metering auger assembly of claim 10.
Lesar does not teach wherein the internal conical portion of the metering cone includes a plurality of radially directed recesses or flutes that facilitate grinding down or reducing in size, the hard material.
However, Albrecht discloses: a similar metering auger assembly for a grinding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the metering auger and metering cone of Lesar such that the metering cone includes recesses or flutes that cooperate with the grooves formed between the threads of the metering auger. One of ordinary skill in the art would have been motivated to construct the metering cone in this manner in order to facilitate grinding down of hard material as it passes through the metering cone, as taught by Albrecht (col. 12, ln. 55-63). 
Regarding Claim 16:
Lesar in view of McFarland teaches the metering auger assembly of claim 15.
Lesar does not specify wherein the metering auger includes a nose portion having a plurality of radially extending grooves that facilitate grinding down or reducing in size, the hard material that is too large to pass through the metering passageway.
Albrecht discloses: A metering auger assembly for a grinding machine comprising: 
a0. the grinding machine (50, fig. 1) including: 
al. a grinding head (56, fig. 2) defining an opening; 
a2. a rotatable food-product auger (64) contained within the grinding head (56; col. 6, ln. 20); 
a3. an orifice plate (74) located within the opening of the grinding head, wherein the orifice plate (74) defines an upstream surface (“inner grinding surface”) and a downstream surface (col. 6, ln. 28-31); 
a4. a knife blade assembly (68/70a-f) rotatably and operatively coupled to the auger (64) at an upstream surface of the orifice plate (74; col. 6, ln. 22-25); 
a5. the orifice place (74, fig. 7) including a plurality of outer grinding openings (130) extending between the upstream surface and the downstream surface for discharging soft material through the orifice plate upon rotation of the rotatable food-product auger (64; col. 9, ln. 1-10); and 
a6. one or more collection passages (134) extending through the orifice plate (74) configured to discharge a mixture of soft material and hard material through the orifice plate (74) upon rotation of the rotatable food-product auger (64; col. 9, ln. 11-18);
b0. a separator assembly located downstream of the orifice plate (74), wherein the separator assembly includes: 
b1. an upstream inlet (104) that receives the mixture of soft material and hard material from the collection passages (134; col. 12, ln. 49-54); 
b5. a metering auger (108, fig. 4) operatively coupled to a distal end of the food-product auger (64) and having a reduced diameter relative to the food-product auger (64), the metering auger (108) having threads with a constant outer diameter (as shown) and configured to advance in the downstream direction, the hard material of the mixture of soft material and hard material (col. 12, ln. 49-54); and 
b6. a metering cone (90) having an internal conical portion and a metering passageway (106) formed therein, the metering auger (108) in communication with the metering passageway (108), wherein a selected diameter of the metering auger (108) determines an amount of the hard material that is advanced in the downstream direction through the metering passageway (106) toward the discharge end (col. 12, ln. 45-49).
Albrecht further teaches wherein the internal conical portion of the metering cone (90; fig. 21) includes a plurality of radially directed recesses or flutes (156) that cooperate with the grooves (portions of metering auger (108) between the flights (160)) to facilitate grinding down or reducing in size, the hard material (col. 12, ln. 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the metering auger and metering cone of Lesar such that the metering cone includes recesses or flutes that cooperate with the grooves formed between the threads of the metering auger. One of ordinary skill in the art would have been motivated to construct the metering cone in this manner in order to facilitate grinding down of hard material as it passes through the metering cone, as taught by Albrecht (col. 12, ln. 55-63). 
Regarding Claim 19
Lesar in view of McFarland teaches the metering auger assembly of claim 15.
Lesar does not teach wherein the internal conical portion of the metering cone 
However, Albrecht discloses: a similar metering auger assembly for a grinding machine comprising: a metering auger (108, fig. 4) having threads with a constant outer diameter (as shown) and configured to advance in the downstream direction, the hard material of a mixture of soft material and hard material (col. 12, ln. 49-54); and a metering cone (90) having an internal conical portion with a metering passageway (106) formed therein; the metering auger (108) in communication with the metering passageway (108), wherein a selected diameter of the metering auger (108) determines an amount of the hard material that is advanced in the downstream direction through the metering passageway (106) toward the discharge end (col. 12, ln. 45-49); and wherein the internal conical portion of the metering cone (90; fig. 21) includes a plurality of radially directed recesses or flutes (156) that facilitate grinding down or reducing in size, the hard material (col. 12, ln. 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the metering auger and metering cone of Lesar such that the metering cone includes recesses or flutes that cooperate with the grooves formed between the threads of the metering auger. One of ordinary skill in the art would have been motivated to construct the metering cone in this manner in order to facilitate grinding down of hard material as it passes through the metering cone, as taught by Albrecht (col. 12, ln. 55-63). 
Regarding Claim 20
Lesar in view of McFarland teaches the metering auger assembly of claim 15.
Lesar does not disclose wherein the metering passageway includes a spiral groove formed in an internal surface thereof.
However, Albrecht discloses: a similar metering auger assembly for a grinding machine comprising: a metering auger (108, fig. 4) having threads with a constant outer diameter (as shown) and configured to advance in the downstream direction, the hard material of a mixture of soft material and hard material (col. 12, ln. 49-54); and a metering cone (90) having an internal conical portion with a metering passageway (106) formed therein; the metering auger (108) is in communication with the metering passageway (108), and a selected diameter of the metering auger (108) determines an amount of the hard material that is advanced in the downstream direction through the metering passageway (106) toward the discharge end (col. 12, ln. 45-49); and the metering passageway (106, fig. 21) includes a spiral groove (158) formed in an internal surface thereof (col. 12, ln. 42-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the metering cone of Lesar wherein the metering passageway includes a spiral groove formed in an internal surface thereof. One of ordinary skill in the art would have been motivated to make this addition in order to provide highly restricted flow of material within the separator passage, thereby advancing hard material towards the outlet and pushing soft material in an upstream direction, as taught by Albrecht (col 12, ln. 42-54). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show separators/grinders with similar structure to that of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Katie L. Parr/Examiner, Art Unit 3725       

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725